Citation Nr: 1446026	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-43 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back disability, and if so, whether entitlement is warranted.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a neck disability, and if so, whether entitlement is warranted.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to May 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a July 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issues of entitlement to service connection for back, neck, right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1997 Board decision dismissed the Veteran's claims for entitlement to service connection for back and neck disabilities.  The Veteran was notified of this decision and of his appellate rights, but did not appeal.
2.  With respect to the Veteran's claims for entitlement to service connection for back and neck disabilities, evidence associated with the claims file after the final disallowance in August 1997 is new and material.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision which dismissed the Veteran's claims for entitlement to service connection for back and neck disabilities is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997).    

2.  New and material evidence has been received and the claims for entitlement to service connection for back and neck disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen Back and Neck Disabilities Claims

VA's Duties to Notify and Assist

The Veteran's previously denied claims for entitlement to service connection for back and neck disabilities are reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claims is moot.

Legal Criteria

A Board decision is final as of the date stamped on the face of the decision when mailed, unless reconsideration is ordered, or the decision is appealed to the Court of Appeals for Veterans Claims (Court). 38 C.F.R. § 20.1100 (2013).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO did not reopen the Veteran's claims for entitlement to service connection for back and neck disabilities in either the December 2007 rating decision or August 2010 Statement of the Case (SOC), the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, because the evidence allows for reopening, there is no prejudice to the Veteran for the Board to proceed.

The Veteran's claims for entitlement to service connection for back and neck disabilities were dismissed in an August 1997 Board decision.  The August 1997 Board decision found that the Veteran had not filed a properly completed substantive appeal, and therefore dismissed the appeal.  The April 1996 rating decision that was on appeal indicated that the basis for the denial was, in part, that the there was no evidence of an in-service incurrence of back or neck injuries.  The Veteran was notified of the August 1997 Board decision and of his appellate rights, but did not appeal the decision; therefore, it became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1997).    

The Veteran's current claims for entitlement to service connection for back and neck disabilities are based upon the same factual basis as his claim for entitlement to service connection which was denied in the August 1997 Board decision.  As such, it is appropriate for the Board to consider these claims as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final August 1997 Board decision, new evidence includes, but is not limited to, private medical records from Memorial Medical Center.  Included in these records is a June 1980 (while the Veteran was in service) emergency department record that references a parachute jump injury and references the back and neck, as well as a June 1980 roentgenographic examination report for the cervical and thoracic spine.  This evidence is new, as it was not of record at the time of the final disallowance in August 1997.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service incurrence relating to the back and neck.  Therefore, the Board finds that the evidence discussed above is new and material.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  








	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a neck disability, is reopened, and to this extent only, the appeal is granted.


REMAND

Bilateral Ankle Disabilities 

The Veteran has contended that while in-service, he "sustained a severe [right] ankle break" and was hospitalized for "close to 30 days" at Martin Army Hospital.  See July 2014 Hearing Transcript.  The Veteran stated that this was in "late '79, early '80.  I'm almost sure it was late 1979."  Id.  In the Veteran's December 2008 Notice of Disagreement (NOD), he referenced records at the Martin Army Community Hospital, Fort Benning, Georgia from 1980 to 1981.  The RO requested records from the Martin Army Hospital in June 2009 and again in April 2010, with the requested dates of 1980 to 1981.  No records or response, however, are of record.  

As part of VA's duty to assist, with respect to records in the custody of a Federal department or agency, "VA will make as many requests as are necessary to obtain relevant records" and "VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  38 C.F.R. § 3.159(c)(2) (2013).  In the event that "after continued efforts to obtain Federal records [VA] concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact."  38 C.F.R. § 3.159(e) (2013).  
In this case, with respect to the claimed Martin Army Hospital records, while the RO requested these records and did not receive a response, the RO did not clearly determine that "the records sought do not exist or that further efforts to obtain those records would be futile" and furthermore, did not notify the Veteran of the inability to obtain the records as required.  See 38 C.F.R. § 3.159 (2013).  As such, remand is required to attempt to obtain treatment records, to include in-patient records, from the Martin Army Hospital for the period from 1979 to 1981; if the records sought do not exist or further efforts to obtain these records would be futile, the Veteran must be notified.  

Additionally, at the July 2014 hearing, the Veteran referenced being treated for "severe crepitus, which I guess is their word for arthritis" and that he had "constant" ankle pain.  As indicated above, the Veteran has also stated that he was treated for a severe right ankle break in service.  The Veteran's April 1982 separation examination included a note that referenced a fractured right ankle.  In addition, in a statement dated May 2007, the Veteran referenced being an Army Ranger and that for over two "years my body was subjected to extreme amounts of physical punishment" and referenced living with "aches and pains for over 20 years now", which presumably includes his bilateral ankles.  Moreover, at the July 2014 hearing, the Veteran referenced participating in-service in over 150 parachute jumps and to running in "jungle boots."  Also at the July 2014 hearing, the Veteran raised the issue of secondary service connection for the left ankle with respect to his right ankle, as he stated that after breaking his right ankle, he "tended to favor [the left ankle] more as to not putting as much stress on my right ankle." 

Based on the Veteran's current competent and credible statements relating to his symptoms of pain in his ankles and the April 1982 separation examination referencing a presumably in-service right ankle fracture, a VA examination and opinion must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner must determine what, if any, chronic ankle disabilities exist and if any diagnosed disabilities are related to the Veteran's service, to include his in-service parachute jumps, in-service running in "jungle boots" and alleged in-service broken ankle and if any left ankle disability has been caused or aggravated by a right ankle disability.  
Back and Neck Disabilities

The Veteran has stated that he was involved in a parachute accident where he ended up stuck in a tree after a jump and eventually fell "to the ground from about 20 feet on my head."  See July 2014 Hearing Transcript.  As referenced above, June 1980 private medical records from Memorial Medical Center referenced a parachute jump injury and the Veteran's back and neck.  On the April 1982 Report of Medical History, a notation was made as to a parachute accident in November 1980; it is unclear if this was a mistaken reference to the June 1980 parachute jump injury referenced above, or if the Veteran was involved in another parachute accident in November 1980.  Private medical records from Dr. R.H. include a January 2005 record that appears to be a lumbar spine x-ray report, which contained an impression of lumbar spondylosis, as well as a May 2005 note containing an assessment of lumbar disc disease.  As referenced above, in a statement dated May 2007, the Veteran referenced being an Army Ranger and that for over two "years my body was subjected to extreme amounts of physical punishment" and referenced living with "aches and pains for over 20 years now", which presumably includes his back and neck.  At the July 2014 hearing, the Veteran referenced "constant" lower back pain.  Moreover, as noted above, at the July 2014 hearing, the Veteran referenced participating in-service in over 150 parachute jumps and to running in "jungle boots."  

Based on the Veteran's current competent and credible statements relating to his symptoms of pain in his back and neck and the June 1980 private medical records referencing a parachute jump injury in service and the Veteran's back and neck, a VA examination and opinion must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner must determine what, if any, chronic back and neck disabilities exist and if any diagnosed disabilities are related to the Veteran's service, to include his in-service parachute jumps, in-service running in "jungle boots" and the in-service June 1980 parachute jump accident documented in the June 1980 Memorial Medical Center private medical records. 

Additionally, in the Veteran's December 2008 notice of disagreement, the Veteran referenced medical evidence at the Washington D.C. VAMC from 1984, where he stated that he was treated for his neck condition.  At the July 2014 hearing, the Veteran indicated that he was treated "probably within four or five months after I got out [of service]" when he "started having back and neck issues again."  The RO requested records from the Washington D.C. VAMC in June 2009 and again in April 2010, with the requested dates of 1984 to present.  A May 2010 response from the Washington D.C. VAMC checked items that there were no records of treatment at the facility for the Veteran and that they were unable to identify the individual, but "[i]f you can furnish additional information, such as a Social Security number, Date of Birth, approximate dates of treatment, and verify the spelling of the name, we shall be glad to make another search."  Initially the Board notes that the RO requested records from 1984, but at the July 2014 hearing the Veteran indicated he was seen at the Washington D.C. VAMC "four or five months" after his separation from service.  As the Veteran was separated from service in May 1982, this suggests that the Veteran could have been treated at the Washington D.C. VAMC in 1982 or 1983.  Additionally, while the RO requested Washington D.C. VAMC records and received a negative response, it is not clear that the RO determined that "the records sought do not exist or that further efforts to obtain those records would be futile."  See 38 C.F.R. § 3.159(c)(2) (2013).  Furthermore, while the August 2010 SOC referenced the negative response for records from the Washington D.C. VAMC, this did not comply with the requirements outlined in 38 C.F.R. § 3.159(e) (2013).  As such, on remand, the AOJ must attempt to obtain treatment records from the Washington D.C. VAMC for the period from 1982 to 1984; if the records sough do not exist or further efforts to obtain these records would be futile, the Veteran must be notified.  

All Claims

The Board additionally notes that the Veteran's service treatment records (STRs) of record contain a very limited amount of records.  The April 1996 rating decision stated that a request for the Veteran's STRs resulted in only the Veteran's separation examination and that records from May 1979 to March 1982 could not be obtained.  There is also no DD-214 of record.  At the July 2014 hearing, the Veteran referenced that after the June 1980 parachute accident discussed above, he was placed on "light duty."  On remand, the Veteran's personnel records must be obtained, as they may provide additional information relevant to the Veteran's service and any injuries suffered therein.  

Finally, at the July 2014 hearing, the Veteran referenced receiving treatment from a variety of private medical providers and stated that he furnished these records to VA.  The only private medical records received in connection with the Veteran's current claims, however, are from Dr. R.H. and are last dated in January 2006.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain treatment records, including in-patient records, documenting hospitalization at the Martin Army Hospital for the period from 1979 to 1981.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain treatment records from the Washington D.C. VAMC for the period from 1982 to 1984.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R.            § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

3.  Obtain the Veteran's entire service personnel record.  

4.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

5.  After completion of the above, afford the Veteran an appropriate VA examination in connection with his back, neck and bilateral ankle claims.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.
The examiner must provide an opinion addressing the following:  

a.  Does the Veteran have a current back disability?  If so, is it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service June 1980 parachute jump injury, the Veteran's other in-service parachute jumps, and in-service running in "jungle boots."  Attention is invited to the June 1980 private medical records from Memorial Medical Center, which referenced a parachute jump injury and the Veteran's back.   

 b.  Does the Veteran have a current neck disability?  If so, is it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neck disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service June 1980 parachute jump injury, the Veteran's other in-service parachute jumps, and in-service running in "jungle boots."  Attention is invited to the June 1980 private medical records from Memorial Medical Center, which referenced a parachute jump injury and the Veteran's neck.  

c.  Does the Veteran have a current right ankle disability?  If so, is it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right ankle disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's alleged in-service right ankle break, his in-service parachute jumps, and in-service running in "jungle boots."  

Review of the entire file is required; however, attention is invited to: the Veteran's July 2014 hearing testimony, where he contended that he "sustained a severe [right] ankle break" and was hospitalized for "close to 30 days" (BVA hearing transcript, page 9); the April 1982 separation examination, which included a note that referenced a fractured right ankle; the Veteran's July 2014 hearing testimony, where the Veteran referenced, with respect to his ankles, being treated for "severe crepitus, which I guess is their word for arthritis" (BVA hearing transcript, page 15).

d.  Does the Veteran have a current left ankle disability?  If so, is it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left ankle disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's in-service parachute jumps and in-service running in "jungle boots."  Attention is invited to the Veteran's July 2014 hearing testimony, where the Veteran referenced, with respect to his ankles, being treated for "severe crepitus, which I guess is their word for arthritis" (BVA hearing transcript, page 15).  

e.  If diagnoses are provided of current right and left ankle disabilities, is it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's left ankle disability is due to or caused by the right ankle disability, to include as a result of any alteration in gait.  Attention is invited to the Veteran's July 2014 hearing testimony, where he raised the issue of secondary service connection for the left ankle with respect to his right ankle, as he stated that he after breaking his right ankle, he "tended to favor [the left ankle] more as to not putting as much stress on my right ankle" (BVA hearing transcript, page 13).  

f.  If diagnoses are provided of current right and left ankle disabilities, is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left ankle disability was aggravated (i.e., permanently worsened) beyond the natural progress by the right ankle condition, to include as a result of any alteration in gait.  If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle condition found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right ankle disability.

With respect to the Veteran's back, neck and bilateral ankle claims, attention is invited to the Veteran's statement dated May 2007, in which the Veteran referenced being an Army Ranger and that for over two "years my body was subjected to extreme amounts of physical punishment" and referenced living with "aches and pains for over 20 years now."  Attention is also invited to the Veteran's July 2014 hearing testimony, where he referenced participating in-service in over 150 parachute jumps and running in "jungle boots."  Finally, attention is invited to the Veteran's July 2014 hearing testimony that he has "constant" ankle and lower back pain.    

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


